Case 5:21-cr-00013-RWS-CMC Document 60 Filed 09/01/21 Page 1 of 2 PageID #: 212



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 UNITED STATES OF AMERICA                              §
                                                       §
 v.                                                    §                            5:21-CR-13
                                                       §
 MARKELVIN MCHENRY (2)                                 §

               FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                    BEFORE THE UNITED STATES MAGISTRATE JUDGE

          Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

 administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

 Procedure.

          On September 1, 2021, this cause came before the undersigned United States Magistrate

 Judge for guilty plea and allocution of the Defendant on Counts 1, 2, and 9 of the Indictment.

 Count 1 of the Indictment charges a violation of 21 U.S.C. § 846, conspiring to distribute and

 possessing with intent to distribute a controlled substance. Count 2 of the Indictment charges a

 violation of 18 U.S.C. § 924(c)(1)(B)(i), using or carrying a firearm during and in relation to and

 possessing a firearm in furtherance of a drug trafficking crime. Count 9 of the Indictment charges

 a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), felon in possession of a firearm. After

 conducting said proceeding in the form and manner prescribed by Fed. R. Crim. P. 11, the Court

 finds:

          a.       That the Defendant, after consultation with counsel of record, has knowingly and

 voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

 United States Magistrate Judge subject to a final approval and imposition of sentence by the

 District Court.

          b.       That the Defendant and the Government have entered into a plea agreement, which
                                                   1
Case 5:21-cr-00013-RWS-CMC Document 60 Filed 09/01/21 Page 2 of 2 PageID #: 213



    has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2).

           c.      That the Defendant is fully competent and capable of entering an informed plea,

    that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

    the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact
.
    containing each of the essential elements of the offenses.

           d.      Within fourteen (14) days after receipt of the magistrate judge=s report, any party

    may serve and file written objections to the findings and recommendations of the undersigned.

    Both parties waive the objection time period.

           IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

    and the Guilty Plea of the Defendant, and that MARKELVIN MCHENRY should be finally

    adjudged guilty of the offenses listed above.

          SIGNED this 1st day of September, 2021.




                                                         ____________________________________
                                                         CAROLINE M. CRAVEN
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
